                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Daniel Gilliland,                             )
                                              )
               Plaintiff,                     )
                                              )      ORDER
       vs.                                    )
                                              )
Contract Land Staff, LLC, and                 )
North Dakota Pipeline Company, L.L.C.,        )      Case No. 1:17-cv-191
                                              )
               Defendants.                    )


       Before the court is a “Stipulation for Dismissal of Defendant Contract Land Staff, LLC with

Prejudice” filed on December 12, 2018. Defendant North Dakota Pipeline Company, LLC has

consented to this dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).

       The court ADOPTS the stipulation (Doc. No. 31). Plaintiff’s claims against Defendant

Contract Land Staff, LLC are DISMISSED with prejudice. North Dakota Pipeline Company, LLC

continues as a defendant in this case.

       IT IS SO ORDERED.

       Dated this 13th day of December, 2018.

                                                     /s/ Charles S. Miller, Jr.
                                                     Charles S. Miller, Jr., Magistrate Judge
                                                     United States District Court
